SUPPLEMENT DATED NOVEMBER 16, 2012 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2012 Page 15 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Franklin Income Series Fund Advisor Franklin Custodian Funds Franklin Advisers, Inc. Franklin Income Series Fund Retirement Franklin Custodian Funds Franklin Advisers, Inc. Franklin Mutual Global Discovery Fund Z Franklin Mutual Series Funds Franklin Mutual Advisers, LLC Franklin Mutual Global Discovery Fund Retirement Franklin Mutual Series Funds Franklin Mutual Advisers, LLC Goldman Sachs Growth Opportunities Fund IR Goldman Sachs Fundamental Equity Growth Funds Goldman Sachs Asset Management L.P. Goldman Sachs Growth Opportunities Fund Service Goldman Sachs Fundamental Equity Growth Funds Goldman Sachs Asset Management L.P. Goldman Sachs Satellite Strategies Portfolio IR Goldman Sachs Fundamental Equity Growth Funds Goldman Sachs Asset Management L.P. Goldman Sachs Satellite Strategies Portfolio Service Goldman Sachs Fundamental Equity Growth Funds Goldman Sachs Asset Management L.P. Page 16 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Invesco Comstock Fund A Invesco Sector Funds Invesco Advisers, Inc. Invesco Comstock Fund Retirement Invesco Sector Funds Invesco Advisers, Inc. Page 17 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Legg Mason BW Global Opportunities Bond Fund FI Legg Mason Funds Legg MasonPartners Fund Advisor, LLC Legg Mason BW Global Opportunities Bond Fund Retirement Legg Mason Funds Legg MasonPartners Fund Advisor, LLC Legg Mason ClearBridge Aggressive Growth Fund FI Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Legg Mason ClearBridge Aggressive Growth Fund Retirement Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Legg Mason ClearBridge Appreciation Fund FI Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Legg Mason ClearBridge Appreciation Fund Retirement Legg Mason Funds Legg Mason Partners Fund Advisor, LLC MFS International Value Fund R2 MFS International Value Fund Massachusetts Financial Services Company MFS International Value Fund R3 MFS International Value Fund Massachusetts Financial Services Company Managers Cadence Capital Appreciation Fund A Managers Funds Cadence Capital Management, LLC Managers Cadence Mid-Cap Fund A Managers Funds Cadence Capital Management, LLC Page 19 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Oppenheimer Global Fund A OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Global Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Global OpportunitiesFund Y Oppenheimer Funds OppenheimerFunds, Inc. Oppenheimer Global Strategic Income Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Gold & Special Minerals Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer International Bond Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer International Growth Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer International Small Company Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer International Small Company Fund A OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Main Street Select Fund A OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Main Street Select Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Main Street Small & Mid Cap Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Small & Mid Cap Value Fund A OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Small & Mid Cap Value Fund Y OppenheimerFunds OppenheimerFunds, Inc. Oppenheimer Value Fund Y OppenheimerFunds OppenheimerFunds, Inc. Page 20 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser PIMCO Income Administrative PIMCO Funds Pacific Investment Management Company, LLC PIMCO Income Retirement PIMCO Funds Pacific Investment Management Company, LLC Pioneer Fund A Pioneer Fund Pioneer Investment Management, Inc. Pioneer Bond Fund A PioneerBond Fund Pioneer Investment Management, Inc. Pioneer Bond Fund Y PioneerBond Fund Pioneer Investment Management, Inc. Pioneer Emerging Markets Fund Y Pioneer Emerging Markets Funds Pioneer Investment Management, Inc. Pioneer Equity Income Fund Y Pioneer Equity Income Fund Pioneer Investment Management, Inc. Pioneer Growth Opportunities Fund A Pioneer Growth Opportunities Fund Pioneer Investment Management, Inc. Pioneer High Yield Fund A Pioneer High YieldFund Pioneer Investment Management, Inc. Pioneer High Yield Fund Y Pioneer High YieldFund Pioneer Investment Management, Inc. Pioneer Mid-Cap Value Fund A Pioneer Mid-Cap Value Fund Pioneer Investment Management, Inc. Pioneer Mid-Cap Value Fund Y Pioneer Mid-Cap Value Fund Pioneer Investment Management, Inc. Pioneer Oak Ridge Large Cap Growth Fund A Pioneer Oak Ridge Large Cap Growth Fund Pioneer Investment Management, Inc. Pioneer Oak Ridge Large Cap Growth Fund Y Pioneer Oak Ridge Large Cap Growth Fund Pioneer Investment Management, Inc. Page 24 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Western Asset Core BondFund FI Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Western Asset Core Bond Fund Retirement Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Western Asset Core Plus BondFund FI Legg Mason Funds Legg Mason Partners Fund Advisor, LLC Western Asset Core Plus Bond Fund Retirement Legg Mason Funds Legg Mason Partners Fund Advisor, LLC 7.)The following companies are added to the “Funds” paragraph on page 126: Legg Mason Partners Fund Advisor, LLC 8.)Page 132 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Franklin Income Series Fund – Administrative Class & Retirement Class Seeks income. Franklin Mutual Global Discovery Fund – Retirement Class & Class Z Seeks capital appreciation. Goldman Sachs Growth Opportunities Portfolio – Class IR & Service Class Seeks long-term growth of capital. Goldman Sachs Satellite Strategies Portfolio– Class IR & Service Class Seeks long-term capital appreciation. Invesco Comstock Fund – Class A & Retirement Class Seeks capital growth & income. 9.)Page 133 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Legg Mason BW Global Opportunities Bond Fund – Class FI & Retirement Class Seeks to maximize total income. Legg Mason ClearBridge Aggressive Growth Fund – Class FI & Retirement Class Seeks capital appreciation. Legg Mason ClearBridge Appreciation Fund – Class FI & Retirement Class Seeks long-term capital appreciation. MFS International Value Fund – Class R2 & Class R3 Seeks capital appreciation. Managers Cadence Capital Appreciation Fund – Class A Seek growth of capital. Managers Cadence Mid-Cap Fund – Class A Seek growth of capital. 10.)Page 134 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Oppenheimer Global Fund – Class A & Class Y Seeks capital appreciation. Oppenheimer Global OpportunitiesFund – Class Y Seeks capital appreciation and reservation of income. Oppenheimer Global Strategic Income Fund – Class Y Seeks high income. Oppenheimer Gold & Special Minerals Fund – Class Y Seeks capital Oppenheimer International Bond Fund – Class Y Seeks to maximize total return. Oppenheimer International Growth Fund – Class Y Seeks long-term capital appreciation. Oppenheimer International Small Company Fund – Class A & Class Y Seeks long-term capital appreciation. Oppenheimer Main Street Select Fund – Class A & Class Y Seeks long-term capital appreciation. Oppenheimer Main Street Small & Mid Cap Fund – Class Y Seeks capital appreciation. 11.)Page 135 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Oppenheimer Small & Mid Cap Value Fund – Class A & Class Y Seeks capital appreciation. Oppenheimer Value Fund – Class Y Seeks long-term growth of capital. PIMCO Income – Administrative Class & Retirement Class Seeks to maximize current income. Pioneer Fund – Class A Seeks reasonable income and growth. Pioneer Bond Fund – Class A & Class Y Seeks to provide current income. Pioneer Emerging Markets Fund– Class Y Seeks long-term growth of capital. Pioneer Equity Income Fund – Class Y Seeks current income and long-term growth of capital. Pioneer Growth Opportunities Fund – Class A Seeks capital growth. Pioneer High Yield Fund – Class A & Class Y Seeks to maximize total return. Pioneer Mid-Cap Value Fund – Class A & Class Y Seeks capital appreciation. Pioneer Oak Ridge Large Cap Growth Fund – Class A & Class Y Seeks capital appreciation. 12.)Page 137 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Western Asset Core Bond – Class FI & Retirement Class Seeks to maximize total return. Western Asset Core Plus Bond – Class FI & Retirement Class Seeks to maximize total return. This supplement should be retained with the Prospectus for future reference.
